 

    
   
   

TeL: (212) 248-7431 FAX: (212) 901-2107

August 10, 2021
Via ECF SO ORDERED
The Honorable George B. Daniels
United States District Judge
Daniel Patrick Moynihan

United States Courthouse

500 Pearl St. AUG iQ 2021:

New York, NY 10007-1312

The status conference is adjourned from
August 11, 2021 to November 17, 2021 at 9:45 a.m.

6, Pies

ms ~ wy Ss

 

RE: Blackwood v. White Plains Hospital Medical Center et al,
20-cv-03531-GBD

Your Honor:

I am an attorney with the office of Phillips & Associates, attorneys for Plaintiff in the
above-referenced matter. Plaintiff, on consent of all counsel, writes to inform the Court of the
status of this matter and respectfully request that the status conference presently scheduled for
August 11, 2021 be adjourned. A mediation was conducted in this matter on August 3, 2021 but
was unsuccessful at resolving any issue in this case. The parties are proceeding with discovery;
there are no issues requiring the Court’s attention at this time however we will promptly inform
the Court pursuant to Your Honor’s Individual Rules should any discovery disputes occur.

The parties thank the Court for its time and attention.

Respectfully submitted,

/s/
Shawn R. Clark, Esq.
Phillips & Associates
45 Broadway, Suite 430
New York, New York 10006
(212) 248-7431
sclark@tpglaws.com

cc: All Counsel of Record (By ECF)

Page 1 of 1

 
